Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 10,111,403. This is a statutory double patenting rejection.
Claims 1-2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 11,726,645. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being anticipated by Scotto D’Anielo (US 6941894 henceforth D’Anielo).
Regarding claim 1, D’Anielo discloses a disposable kitty litter box comprising: a base portion (bottom pan, fig. 2); and a plurality of layer portions (top and middle pans, fig. 2) each including a plurality of apertures (20), wherein, in an assembled configuration, the plurality of apertures of each layer portion of the plurality of layer portions are offset from each other (fig. 2) to keep kitty litter from passing between a plurality of apertures of a top layer portion (col. 3 ll. 18-25).
Regarding claim 2, D’Anielo discloses wherein the base portion and each layer portion of the plurality of layer portions includes at least one upwardly facing protrusion and at least one downwardly protrusion (see fig. 2 below).
Regarding claim 3, D’Anielo discloses wherein the at least one upwardly facing protrusion and the at least one downwardly facing protrusion include a substantially hollow configuration such that in the assembled configuration the at least one upwardly facing protrusion and the at least one downwardly facing protrusion of one layer portion, which is positioned beneath at least one other layer portion, of the plurality of layer portions engages a corresponding one of the at least one upwardly facing protrusion and the at least one downwardly facing protrusion of the at least one other layer portion of the plurality of layer portions and the base portion (see fig. 2 below).

    PNG
    media_image1.png
    1213
    832
    media_image1.png
    Greyscale

Regarding claim 10, D’Anielo discloses a plurality of detents that extend around a corresponding one of each of the plurality of apertures (20) of each layer portion of the plurality of layer portions (fig. 5); and a plurality of indents that extend around the corresponding one of each of the plurality of apertures of each layer portion of the plurality of layer portions, wherein each of the plurality of detents on a layer portion is configured to engage a corresponding one of the plurality of indents on another layer portion, which is positioned on top of the layer portion, when the disposable kitty litter box is in the assembled configuration (see fig. 5 below).

    PNG
    media_image2.png
    1115
    703
    media_image2.png
    Greyscale

Regarding claim 14, D’Anielo discloses wherein the disposable kitty litter box is made from plastic (claim 6).
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being anticipated by Lipscomb et al. (US 8235006 henceforth Lipscomb).
Regarding claim 15, Lipscomb discloses a disposable kitty litter box comprising: a base portion (20’, col. 4 ll. 63-67) including at least one bottom fold line (40, 42); and a plurality of layer portions (20, col. 5 ll. 1-3) each including a plurality of apertures (52) and at least one bottom fold line (40, 42), wherein, in the assembled configuration, the base portion and the plurality of layer portions are movable from an unfolded configuration to a folded configuration for transporting the foldable disposable kitty litter box (fig. 7).
Regarding claim 16, Lipscomb discloses wherein the base portion (20’) and each layer portion of the plurality of layer portions (20) includes at least two bottom fold lines (40,42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb in view of Penner (US 2012/0325159).
Regarding claims 1 and 17, Lipscomb discloses a disposable kitty litter box comprising: a base portion (20’, fig. 7); and a plurality of layer portions (20, col. 5 ll. 1-3) each including a plurality of apertures (52) but fails to disclose wherein, in an assembled configuration, the plurality of apertures of each layer portion of the plurality of layer portions are offset from each other to keep kitty litter from passing between a plurality of apertures of a top layer portion. However, Penner teaches wherein, in an assembled configuration, the plurality of apertures (4) of each layer portion of the plurality of layer portions are offset from each other (fig. 2) to keep kitty litter from passing between a plurality of apertures of a top layer portion (para. 0028). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apertures of Lipscomb’s litter system with the offset apertures of Penner's litter system to prevent litter from sifting through to a bottom layer.
Regarding claim 6, Lipscomb as modified by Penner teaches the invention substantially as claimed and Lipscomb further teaches wherein each layer portion of the plurality of layer portions and the base portion includes at least two bottom fold lines (40, 42, fig. 17) that extend from one side wall (24) of each layer portion of the plurality of layer portions and the base portion to an opposing side wall of each layer portion of the plurality of layer portions and the base portion, and in between adjacent apertures of the plurality of apertures (fig. 17).
Regarding claim 7, Lipscomb as modified by Penner teaches the invention substantially as claimed and Lipscomb further teaches wherein each layer portion of the plurality of layer portions and the base portion includes a plurality of bend reliefs (48, col. 4 ll. 40-43).
Regarding claim 11, Lipscomb as modified by Penner teaches the invention substantially as claimed and Lipscomb further teaches wherein in the assembled configuration the disposable kitty litter box is movable from an unfolded configuration to a folded configuration (col. 6 ll. 19-22, fig. 7).
Regarding claim 12, Lipscomb as modified by Penner teaches the invention substantially as claimed but fails to teach wherein each aperture of the plurality of apertures has a diameter that ranges from about .25 inches to about .3 inches. Since Lipscomb discloses the plurality of apertures having a diameter of 1/8 and 3/8 (0.125 to 0.375 inches), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apertures of Lipscomb with a diameter range of .25 to .3 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, Discovering the optimum or workable ranges involves only routine skill in the art. In this case, apertures having .25 to .3 inch diameters would allow various types of litter to be used with the system.
Regarding claim 13, Lipscomb as modified by Penner teaches the invention substantially as claimed but fails to teach wherein a distance between adjacent apertures ranges from about .45 inches to about .5 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between adjacent apertures ranges from about .45 inches to about .5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, Discovering the optimum or workable ranges involves only routine skill in the art. In this case, having a distance between adjacent apertures ranges from about .45 inches to about .5 inches would allow the litter to be quickly sifted.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb, as applied to claim 1 above, further  in view of Christman (US 5517947). 
Regarding claim 4, Lipscomb teaches the invention substantially as claimed but fails to teach wherein each layer portion of the plurality of layer portions includes at opposite ends thereof at least one finger clearance notch.  However, Christman teaches at opposite ends thereof at least one finger clearance notch (see figure 3 below). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pan of Lipscomb’s litter system with a notch as taught by Christman’s litter system to allow the top and bottom containers to be easily separated.

    PNG
    media_image3.png
    566
    583
    media_image3.png
    Greyscale

Regarding claim 5, Lipscomb as modified by Christman teaches the invention substantially as claimed and Christman further teaches wherein the at least one finger clearance notch at one end of each layer portion of the plurality of layer portions is offset from the at least one finger clearance notch at an opposing end of each layer portion of the plurality of layer portions, such that in the assembled configuration the at least one finger clearance notch of one layer portion does not align vertically with the at least one finger clearance notch of another layer portion (see figure 3 above). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb in view of Penner, as applied to claim 1 above, further in view of Radli et al.  (US 5566641 henceforth Radli).
Regarding claim 8, Lipscomb and Penner's modified invention discloses the invention substantially as claimed but fails to disclose wherein each layer portion of the plurality of layer portions and the base portion includes a plurality of angular side fold lines. However, Radli teaches a plurality of angular side fold lines (148,152, 208, 212 fig. 1) to prevent litter from exiting during the folding process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified invention's containers with the side fold lines of Radli to prevent used litter from exiting the containers during clean up.
Regarding claim 9, Radli further teaches wherein the plurality of angular side fold lines extend at a 45 degree angle relative to a horizontal axis defined through disposable kitty litter box (fig. 1 and 2).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb, as applied to claim 15 above, further in view of Knight (US 5615639).
Regarding claim 18, Lipscomb teaches the invention substantially as claimed but fails to disclose wherein the base portion and each layer portion of the plurality of layer portions includes at least one upwardly facing protrusion and at least one downwardly protrusion. However, Knight teaches at least one upwardly facing protrusion (15) pressed fitted into at least one downwardly protrusion (16, fig. 4) sealing the tray. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lipscomb litter system with protrusions as taught by Knight’s litter system to ensure a secure closure to prevent waste from exiting during transport.
Regarding claim 19, Lipscomb as modified by Knight teaches the invention substantially as claimed and Knight further teaches wherein the at least one upwardly facing protrusion and the at least one downwardly facing protrusion include a substantially hollow configuration (fig. 4) such that in the assembled configuration the at least one upwardly facing protrusion and the at least one downwardly facing protrusion of one layer portion, which is positioned beneath at least one other layer portion, of the plurality of layer portions engages a corresponding one of the at least one upwardly facing protrusion and the at least one downwardly facing protrusion of the at least one other layer portion of the plurality of layer portions and the base portion (top of 15 would engage a bottom portion of 16 when layers are stacked).
Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb in view of Penner, as applied to claim 15 above, further in view of Christman.
Regarding claim 20, Lipscomb as modified by Penner teaches the invention substantially as claimed but fails to teach wherein each layer portion of the plurality of layer portions includes at opposite ends thereof at least one finger clearance notch, and wherein the at least one finger clearance notch at one end of each layer portion of the plurality of layer portions is offset from the at least one finger clearance notch at an opposing end of each layer portion of the plurality of layer portions, such that in the assembled configuration the at least one finger clearance notch of one layer portion does not align vertically with the at least one finger clearance notch of another layer portion. However, Christman teaches at least one finger clearance notch at one end of each layer portion of the plurality of layer portions is offset from the at least one finger clearance notch at an opposing end of each layer portion of the plurality of layer portions (see figure 3 above). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pan of Lipscomb’s litter system with the notch of Christman’s litter system to allow the top and bottom containers to be easily separated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647